


Exhibit 10.34.2








AMENDMENT NUMBER ONE TO
THE COCA-COLA EXPORT CORPORATION
OVERSEAS RETIREMENT PLAN
AS AMENDED AND RESTATED EFFECTIVE OCTOBER 1, 2007






WHEREAS, Section 7.1 of The Coca-Cola Export Corporation Overseas Retirement
Plan, as amended and restated effective October 1, 2007 (the “Plan”) provides
that the Global Benefits Committee (the “Committee”) has the authority to amend
the Plan; and


WHEREAS, the Committee desires to amend the Plan to freeze participation for new
International Service Associates and make certain other changes;


NOW, THEREFORE, the Committee hereby amends the Plan as follows effective as of
the dates specified herein.


1.


Effective September 1, 2010, the definition of “Committee” shall be amended as
follows:


“Committee shall mean the Global Benefits Committee as herein provided in
Article IX.”


2.


Effective immediately prior to midnight on December 31, 2011, the following
Section 2.1(E) shall be added as follows:


“E.
Notwithstanding any other provision of the Plan, only Employees on International
Service and Members as of December 31, 2011 may participate in this Plan.”



3.


Effective immediately prior to midnight on December 31, 2011, the Plan is
amended by adding the following new Article X (“Plan Freeze”) to the Plan
Document:


“ARTICLE X
PLAN FREEZE TO NEW PARTICIPANTS


Freeze of Plan. Notwithstanding any other provision of the Plan, the Plan shall
be frozen to new participants, effective immediately prior to midnight on
December 31, 2011. Only Employees who are both on International Service and
Members as of December 31, 2011 may participate in this Plan. This Article X
shall supersede any and all contrary provisions of the Plan.












--------------------------------------------------------------------------------






Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Amendment One.






GLOBAL BENEFITS COMMITTEE




By: /s/ Sue Fleming__________________


Date: 9/29/11______________________




